                IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF ALABAMA
                         SOUTHERN DIVISION

 COREY L. DIAMOND,                          )
                                            )
        Plaintiff,                          )
                                            )
 vs.                                        )   CIVIL ACTION 20-0076-CG-MU
                                            )
 MOBILE ALUMNI CHAPTER OF                   )
 KAPPA ALPHA PSI,                           )
                                            )
        Defendant.                          )

                                    JUDGMENT

       In accordance with the order entered on this date, it is hereby ORDERED,

ADJUDGED, and DECREED that this action be DISMISSED WITH

PREJUDICE, prior to service of process, in accordance with 28 U.S.C. §

1915(e)(2)(B)(i), as barred by the applicable statute of limitations and, therefore,

frivolous.

       DONE and ORDERED this 27th day of March, 2020.

                                 /s/ Callie V. S. Granade
                                 SENIOR UNITED STATES DISTRICT JUDGE
